NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
IN RE TREND MICRO INCORPORATED, TREND
MICRO, INC. (USA), CHECK POINT SOFTWARE
TECHNOLOGIES LTD., CHECK POINT SOFTWARE
TECHNOLOGIES, INC., AND SYMANTEC CORP.,
Petition,ers.
Misce11aneous Docket No. 119
On PetitioI1 for Writ of Manda1nus to the United
States District Court for the District of De1aWare in case
no. 10-CV-1067, Judge Leonard P. Stark.
ON PETITION
Before BRYsoN, MAYER, LINN, Circuit Ju,dges.
PER CURIAM.
0 R D E R
Trend Micro Inc0rporated, T1'end Micro, Inc. (USA),
Check Point S0ftWare Techno1ogies Ltd., Check Point
S0ftware Techno10gies, Inc., and Symantec Corp. (co11ec-
tively, Trend Micro) seek a writ of mandamus directing
the United States District Court for the District of Dela-
ware to vacate its order denying Trend Micro’s motion to

IN RE TREND MICRO INC 2
transfer venue, and to direct the De1aware district court
to transfer the case to the United States District Court for
the Northern District of Ca1ifornia.
We deem it the better course for Trend Micro to first
move the district court for reconsideration of its order
denying a transfer of venue in light of In re Link_A_Media
Devices Corp., 662 F.3d 1221 (Fed. Cir. 2011). We there-
fore deny Trend Micro’s petition for a writ of mandamus
without prejudice to refiling 4 _
According1y,
IT ls ORDERED THA'r:
The petition for a writ of mandamus is denied without
prejudice
FoR THE CofJRT
APR 93 ?U1? 131 Jan H0rba1y
Date J an Horba1y
C1erk
ccc C1ement S. Roberts, Esq.
1\/lark A. F1age1, Esq.
Yarmea Ron:1an Chaikovsky, Esq.
Joseph J. Farnan, III, Esq.
Clerk, United States District C0urt For The District
Of De1aware
s2-4
11-lE FE!'JER!¥.L CIHCU1T
APR U22I]1Z
JAN HORBAL¥
Cl.EBK
F|lJED
u.s. count 0F APPEALs FOB